Citation Nr: 0026624
Decision Date: 10/05/00	Archive Date: 12/28/00

DOCKET NO. 99-09 728               DATE OCT 05, 2000

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem,
North Carolina

THE ISSUE 

Entitlement to service connection for a back disorder. 

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran had verified active duty from June 1955 to June 1975.

This case comes before the Board of Veterans' Appeals (BVA or
Board) on appeal from a February 1999 rating decision by the
Winston-Salem, North Carolina, Regional Office (RO) of the
Department of Veterans Affairs (VA), which denied service
connection for a back disorder.

In his VA Form 9, received in May 1999, the veteran requested a BVA
hearing. Since the veteran failed to appear for his scheduled
hearing and a request for postponement has not been received and
granted, the case will, be processed as though the request for a
hearing had been withdrawn. See 38 C.F.R. 20.702(d) (1999).
Accordingly, the Board will proceed without further delay.

FINDING OF FACT

There is no competent medical evidence of a nexus or relationship
between a currently diagnosed back disorder and the veteran's
period of service.

CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for a back
disorder is not well grounded. 38 U.S.C.A. 5107 (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by service. See 38
U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303(a) (1999). Service
connection may also be allowed on a

2 -

presumptive basis for certain diseases, such as arthritis, if it
becomes manifest to a compensable degree within one year period of
the veteran's separation from service. See 38 U.S.C.A. 1101, 1112,
1113, 1137; 38 C.F.R. 3.307, 3.309. In addition, if a condition
noted during service is not shown to be chronic, then generally a
showing of continuity of symptomatology after service is required
for service connection. See 38 C.F.R. 3.303(b).

The threshold question that must be answered in this case, however,
is whether the veteran has presented a well-grounded claim for
service connection. A well- grounded claim is a plausible claim,
one which is meritorious on its own or capable of substantiation.
The veteran has the burden of submitting evidence sufficient to
justify a belief by a fair and impartial individual that the claim
is well grounded. See 38 U.S.C.A. 5107(a); Grivois v. Brown, 6 Vet.
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81
(1990).

The veteran must satisfy three elements for the claim for service
connection to be well grounded. First, there must be competent
evidence of a current disability. Second, there must be medical, or
in certain circumstances, lay evidence of in- service occurrence or
aggravation of a disease or injury. Lastly, there must be medical
evidence of a nexus or relationship between the in-service injury
or disease and the current disability. See Epps v. Brown, 9 Vet.
App. 341 (1996). In determining whether a claim is well grounded,
the truthfulness of the evidence is presumed. See Robinette v.
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19,
21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 3.303(b)
are applicable where evidence, regardless of its date, shows that
a veteran had a chronic condition in service, or during an
applicable presumption period, and still has such condition. Such
evidence must be medical unless it relates to a condition as to
which, under the Court's case law, lay observation is competent. If
the chronicity provision is not applicable, a claim may still be
well grounded on the basis of 38 C.F.R. 3.303(b) if the condition
is observed during service or during any applicable presumption
period, if continuity of symptomatology is demonstrated thereafter,
and if

3 -

competent evidence relates the present condition to that
symptomatology. See Savage v. Gober, 10 Vet. App. 488, 498 (1997).
Thus, the claimant is required to establish a nexus between the
claimed disability and his/her active military service, even if a
continuity of symptomatology has been established under 38 C.F.R.
3.303(b). See Clyburn v. West, 12 Vet. App. 296 (1999)
(distinguishing the factual circumstances in Falzone v. Brown, 8
Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. App. 481
(1997)).

Service medical records show that the veteran was seen in December
1961 for low back pain and diagnosed with lumbosacro-iliac sprain.
In June 1966 the veteran complained of lumbar back pain lasting
three or four days and the impression was low back strain for which
he was given a bed board. He was seen again in July 1967 for
chronic lumbosacral strain. No further treatment was noted for any
back problem during the remainder of the veteran's period of
service. On his July 1974 retirement examination, the veteran's
spine and musculoskeletal system were normal; however, the examiner
noted that the veteran had had back pain on occasion since 1961 and
that it was last treated with Robaxin with good results.

Wayne Memorial Hospital treatment records from April 1991 establish
that the veteran was treated in the emergency room for complaints
of severe lower back pain, which did not radiate into his legs,
groin or abdomen. The veteran reported no prior history of back
injury and no recent history of trauma or unusual exertion. Upon
examination, his thoracic spine was non  -tender. His lumbar spine
had no bony tenderness, but the veteran had some mild muscular
tenderness superior to the iliac crests bilaterally. The lumbar
spine X-rays did not show any fracture or subluxation. The
radiologist noted mild degenerative changes in the lower facet
joints and stated that he could not exclude a component of relative
lumbar stenosis. The physician's assessment was muscle strain.

In statements received in July and August 1998, two acquaintances
of the veteran indicated that they had known the veteran for 27 and
28 years, respectively, and that during that time they had observed
the veteran's back condition and one knew that

4 -

the veteran had been treated at Wayne Memorial Hospital, Seymour
Johnson Air Force Base (AFB) Hospital and the VA Medical Center
(VAMC).

Seymour Johnson AFB Hospital treatment records from August 1994 to
March 1998 show no treatment for a back disorder.

VAMC outpatient treatment reports from March to October 1998 show
treatment for low back pain with impressions of mild and chronic
low back pain, secondary to his artificial leg as a result of a
motorcycle accident in the 1980s, and degenerative joint disease.

The evidence establishes that the veteran experienced back pain in
service, on at least three occasions. The evidence also establishes
that the veteran has received treatment for low back pain since
service and was diagnosed with degenerative joint disease in May
1998. However, there is no medical evidence which offers an opinion
or suggests that the veteran's back pain treated in 1991 and 1998
and arthritis of the lumbar spine are in any way related to his
period of service.

Although the veteran and his acquaintances may be of the opinion
that the veteran's back disorder is related to his military
service, they are not competent to offer an opinion that requires
medical expertise. See Espiritu v. Derwinski, 2 Vet. App. 492, 494
(1992). The veteran has been informed, including by a Statement of
the Case issued in April 1999, that lay persons are not competent
to offer opinions that require medical expertise, such as the
etiology or diagnosis of complaints of back pain. Simply put the
veteran and his acquaintances do not have the training or expertise
to relate his current back disorder to the back complaints treated
during service.

In the absence of medical evidence that relates the veteran's back
disorder to his period of service, the veteran has not submitted
evidence of a plausible or well- grounded claim, and his claim must
be denied.

- 5 -

In his March 1999 statement, the veteran indicated that he should
be scheduled for a VA examination. Because the veteran failed to
meet his initial burden of submitting a well-grounded claim, as the
RO noted in its April 1999 Statement of the Case, the VA has no
duty to assist the veteran in developing the facts of his claim,
including affording him an examination. See Epps, 126 F.3d at 1468.

As the Board is not aware of the existence of additional available
evidence that might well ground the veteran's claim; a duty to
notify does not arise under 38 U.S.C.A. 5103(a). See McKnight v.
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997). That
notwithstanding, the Board emphasizes to the veteran that in order
to well ground his claim there must be medical evidence of a nexus
or link between the current disorder and his service.

ORDER

Evidence of a well-grounded claim not having been submitted,
service connection for a back disorder is denied.

RAYMOND F. FERNER 
Acting Veterans Law Judge 
Board of Veterans' Appeals

6 -



